DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse of Species 1 in the reply filed on 12/22/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,042,360 (Nicoloff et al.).
Regarding Claims 1-4, 10, 11 and 13, Nicoloff et al. teaches: Claim 1 - an unmanned aerial vehicle (UAV - 101) comprising: a fuselage (111); and an object avoidance device (131 and 135) connected to the fuselage (111), the object avoidance device (131 and 133) including an image sensor (131 and 133), wherein an axis of the image sensor is oblique with respect to the fuselage (111 – described in at Column 5, Line 16 – Column 5, Line 38), (Figures 1A-16); Claim 2 – wherein a width of the image sensor is smaller than a height dimension of the image sensor (the vertical field of view is larger than the lateral field of view for the camera (131) as described in Column 5, Lines 16-28), (Figures 1A-16); Claim 3 - wherein an angle between the axis of the image sensor and the fuselage (111) is an acute angle (8 degrees as described in at Column 5, Line 16 – Column 5, Line 38), (Figures 1A-16); Claim 4 - wherein the angle is in the range of 1 to 20 degrees (8 degrees as described in at Column 5, Line 16 – Column 5, Line 38), (Figures 1A-16); Claim 10 – further comprising a fuselage bracket (135), wherein the object avoidance device (131 and 133) is arranged one the fuselage bracket (135), (Figures 1A-16); Claim 11 – wherein the fuselage bracket (135) is provided on a front end of the uav (101), (Figures 1A-16); Claim 13 - wherein the object avoidance device includes a lens, and the image sensor is arranged behind the lens (131 and 133), (Figures 1A-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 3, 4, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,632,509 (Aphek et al.) in view of U.S. Patent application Publication No. 2012/0200703 (Nadir et al.).
Regarding Claims 1, 3, 4, 10, 11 and 13-15, Aphek et al. teaches: Claim 1 - an unmanned aerial vehicle (UAV - 20) comprising: a fuselage (28); and an object avoidance device (22 - Figure 1B) connected to the fuselage (28), the object avoidance device (22) including an image sensor (22), wherein an axis of the image sensor is oblique with respect to the fuselage (the yaw of the image sensors (22) may be fixed as described in at least column 5, Line 60 – Column 6, Line 4, and column 7, Lines 22-31, with the “yaw” appearing to be “oblique”), (Figures 1A-3); Claim 10 – further comprising a fuselage bracket (at (32)), wherein the object avoidance device (22) is arranged on the fuselage bracket (at (32)), (Figures 1A-3); Claim 11 – wherein the fuselage bracket (at (32)) is provided on a front end of the uav (20), (Figures 1A-3); Claim 13 - wherein the object avoidance device (22) includes a lens, and the image sensor is arranged behind the lens, (Figures 1A-3); Claim 14 – arms, propellers, and a camera (24) arranged on the fuselage (28), (Figures 1A-3); Claim 15 – wherein the UAV (20) includes a multi-rotor aircraft (20), (Figures 1A-3).  
While Aphek et al. appears to teach the yaw of the image sensor (22) being “oblique” with regards to the fuselage (28) of the drone, it does not explicitly appear to be shown as “oblique” (Claim 1); and an acute angle between 1 and 20 degrees (Claims 3 and 4). However, Nadir et al. teaches: Claims 1, 3 and 4 – an image sensor (102) being fixed and at an acute angle of approximately 10 degrees as shown in Table 1 on Page 11, (Figures 1A-7F).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the UAV of Aphek et al. to have the yaw of the image sensor (22) being “oblique” with regards to the fuselage of the drone (Claim 1); and an acute angle between 1 and 20 Claims 3 and 4) as taught by Nadir et al. for the purposes of providing a specific angle for the sensors for more easily controlling operation of flight for the UAV.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,632,509 (Aphek et al.) in view of U.S. Patent application Publication No. 2012/0200703 (Nadir et al.), and further in view of U.S. Patent Application Publication No. 2018/0032040 (Sweet, III et al.).
Regarding Claim 12, Aphek et al. as modified by Nadir et al. teaches the UAV as described above, in addition to Aphek et al. teaching: Claim 12 – wherein the object avoidance device (22) is a first object avoidance device (22) provided on one side of the UAV (20), (Figures 1A-3). Aphek et al. as modified by Nadir et al. does not teach: a second object avoidance device provided on another side of the UAV (Claim 12). However, Sweet, III et al. teaches: Claim 12 – first and second object avoidance devices (220a-220d OR 520a-520d) located on opposite sides of a UAV (200), (Figures 1-7). Therefore, it would have been obvious to one of ordinary skill in the art to modify the UAV of Aphek et al. as modified by Nadir et al. to have a second object avoidance device provided on another side of the UAV (Claim 12) as taught by Sweet, III et al. for the purposes of being able to better control the UAV for obstacle avoidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649